Citation Nr: 1311108	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis.

3.  Entitlement to an initial compensable disability rating for bilateral pes planus.

4.  Entitlement to an initial compensable disability rating for adjustment disorder with anxious and depressed mood.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on appeal (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active air service from July 2005 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

When a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent VA examination of the Veteran's feet was in September 2006.  Treatment records from the VA Medical Center (VAMC) in San Antonio, Texas, show treatment for foot pain since that time.  At a February 2013 Board hearing, the Veteran testified that she experiences foot pain.  Treatment includes pain medication, and she uses a cane and inserts.  The Veteran stated that her foot conditions have gotten worse.

The most recent VA psychiatric examination was also conducted in September 2006.  VA treatment records show regular mental health treatment.  At the Board hearing, the Veteran testified that her psychiatric problems have gotten worse and she receives regular treatment through VA.  She stated that she experiences panic attacks and decreased concentration.  She feels overwhelmed and has no social life.  Additionally, the Veteran stated that she hears voices, regularly cuts herself, and referenced suicide.  She indicated that she last worked in November 2011.

Given that the most recent VA examinations to assess the Veteran's right and left foot plantar fasciitis, bilateral pes planus, and adjustment disorder were conducted over six years ago and that her symptoms may have worsened, the Board finds that the claims must be remanded for new VA examinations to determine the current degree of severity of the Veteran's right and left foot plantar fasciitis, bilateral pes planus, and adjustment disorder. 

The Board notes that VA examinations were scheduled by the RO in May 2010 and May 2012, but the Veteran failed to report to the examinations.  At the Board hearing, she stated that she was unable to make the examinations because she was working and because she did not receive the notice.  The Veteran indicated that she would now be willing to appear for any examination and that she would keep VA informed of her current address.  Thus, the Board finds that the Veteran should be afforded another opportunity to attend the examinations.

As the Veteran receives regular treatment at the San Antonio VAMC, updated treatment records should be obtained in light of the remand.

Although the case is currently before the Board, it appears that development continues on the case.  Virtual VA reflects that VA's Private Medical Records Retrieval Center requested records from Northeast Methodist Hospital in March 2013 that pertain to treatment for the Veteran's feet.  On remand, this development should be completed and the records should be obtained from this private facility.

Finally, as to the issue of entitlement to a TDIU, the Veteran stated at the Board hearing that she last worked in November 2011.  She believes she was let go from the job on account of her service-connected foot and psychiatric disabilities.  This testimony reasonably raises the issue of entitlement to a TDIU based on the disabilities at issue in this appeal.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  Accordingly, the TDIU issue is properly before the Board but further development is warranted before the issue is decided by the Board..

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should send a new notice letter to the Veteran and her representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU based on the disabilities at issue in this appeal, and the respective responsibilities of the Veteran and VA in obtaining evidence.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and her representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.

2.  The RO or the AMC should obtain the Veteran's more recent treatment records (since July 2012) from the San Antonio VAMC.

3.  The RO or the AMC should complete the development started in March 2013 to obtain treatment records from Northeast Methodist Hospital. 

4.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of her service-connected right and left foot plantar fasciitis, bilateral pes planus, and the impact of all of her service-connected disabilities on her employability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities at issue (right and left foot plantar fasciitis, bilateral pes planus, and adjustment disorder) on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude her from securing and following a substantially gainful occupation.  

The supporting rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of her service-connected adjustment disorder and the impact of the service-connected disabilities at issue on her employability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities at issue (right and left foot plantar fasciitis, bilateral pes planus, and adjustment disorder) on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude her from securing and following a substantially gainful occupation.  

The supporting rationale for all opinions expressed must be provided.

6.  The RO or the AMC should undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the claims, including entitlement to a TDIU based on the disabilities at issue.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until she is otherwise notified by VA, but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

